     Case 1:20-cv-01802-NONE-EPG Document 3 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANTHONY BARRETT,                                  1:20-cv-01802-EPG (PC)

 8                        Plaintiff,
                                                        ORDER TO SUBMIT APPLICATION
 9           v.                                         TO PROCEED IN FORMA PAUPERIS
                                                        OR PAY FILING FEE WITHIN 45 DAYS
10    A. CIOLLI, et al
11                        Defendant.
12

13          Plaintiff Anthony Barrett (“Plaintiff”) is a federal prisoner proceeding pro se in this civil

14   rights action pursuant to Bivens v. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not

15   paid the $402.00 filing fee or submitted an application to proceed in forma pauperis pursuant to

16   28 U.S.C. § 1915.
            Accordingly, IT IS HEREBY ORDERED that:
17
            1. The Clerk of the Court is respectfully directed to send Plaintiff an application to
18
                  proceed in forma pauperis by a prisoner; and
19
            2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit
20
                  the attached application to proceed in forma pauperis, completed and signed, or in the
21
                  alternative, pay the $402.00 filing fee for this action. No requests for extension will
22
                  be granted without a showing of good cause. Failure to comply with this order
23
                  will result in dismissal of this action.
24

25   IT IS SO ORDERED.

26
        Dated:      January 3, 2021                              /s/
27                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                         1
